DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed applications, Application Nos. 17/000,051; 16/353,671; 15/879,235; and 14/475,702, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claim 2 recites the limitation “a second lens disposed on the second surface of the optical element” in line 2 of the claim.  The prior disclosures do not disclose a lens on the optical element (3).  A first lens (54) is formed on a connector substrate (50) and a second lens (21) is formed on a transparent substrate (2), as described in the prior filed applications, and in the drawings and specification of the present application.  However, the prior filed applications do not disclose or suggest a second lens formed on the optical element as claimed in claim 2 of the present application.
Accordingly, claim 2 is not entitled to the benefit of the prior applications.

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, which were filed in Application No. 14/475,702.

Information Disclosure Statement
	The prior art documents submitted by applicant in the Information Disclosure Statements filed on April 4, 2022 and May 3, 2022 have all been considered and made of record (note the attached copies of form PTO-1449).

Drawings
Twelve (12) sheets of drawings were filed on April 4, 2022.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show a second lens on the optical element (3) as described in the claim 2.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,300,739 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 of U.S. Patent No. 11,300,739 B2 at least disclose or suggest all of the limitations of claims 1 and 3-20 of the present application.
Regarding claim 1; an optical transmission module comprising (see claim 1, column 18, line 4 of U.S. Patent No. 11,300,739 B2): 
a first substrate having a surface (see claim 1, column 18, line 4 of U.S. Patent No. 11,300,739 B2); 
a driving circuit disposed over the surface of the first substrate (see claim 1, column 18, lines 6-7 of U.S. Patent No. 11,300,739 B2); 
one or more wirings disposed in contact with the first substrate (see claim 1, column 18, lines 8-9 of U.S. Patent No. 11,300,739 B2); 
an optical element having a first surface and a second surface and including a light emitting element, the second surface of the optical element disposed over the one or more wirings along a plane that is transverse to the second surface of the optical element, and the optical element is electrically connected to the driving circuit via the one or more wirings (see claim 1, column 18, lines 11-19 of U.S. Patent No. 11,300,739 B2); 
a second substrate having a first surface and a second surface (see claim 1, column 18, lines 20-21 of U.S. Patent No. 11,300,739 B2); 
a lens disposed on the first surface of the second substrate (see claim 1, column 18, lines 22-23 of U.S. Patent No. 11,300,739 B2); and 
a connection member that connects together the first surface of the second substrate and the surface of the first substrate (see claim 1, column 18, lines 24-26 of U.S. Patent No. 11,300,739 B2), 
wherein the first surface of the second substrate is separated from the second surface of the optical element by a predetermined distance (see claim 1, column 18, lines 27-29 of U.S. Patent No. 11,300,739 B2).  
Regarding claim 3; see claim 2 of U.S. Patent No. 11,300,739 B2.  
Regarding claim 4; see claim 3 of U.S. Patent No. 11,300,739 B2.  
Regarding claim 5; see claim 4 of U.S. Patent No. 11,300,739 B2.  
Regarding claim 6; see claim 5 of U.S. Patent No. 11,300,739 B2.  
Regarding claim 7; see claim 6 of U.S. Patent No. 11,300,739 B2.  
Regarding claim 8; see claim 7 of U.S. Patent No. 11,300,739 B2.  
Regarding claim 9; see claim 8 of U.S. Patent No. 11,300,739 B2.  
Regarding claim 10; see claim 9 of U.S. Patent No. 11,300,739 B2.  
Regarding claim 11; see claim 1, column 18, line 11, and claim 10 of U.S. Patent No. 11,300,739 B2.  
Regarding claim 12; see claim 1, column 18, line 11, and claim 12 of U.S. Patent No. 11,300,739 B2.
Regarding claim 13; see claim 13 of U.S. Patent No. 11,300,739 B2.
Regarding claim 14; see claim 1, column 18, line 10, and claim 14 of U.S. Patent No. 11,300,739 B2.
Regarding claim 15; see claim 1, column 18, line 10, and claim 15 of U.S. Patent No. 11,300,739 B2.
Regarding claim 16; see claim 1, column 18, line 11, and claim 11 of U.S. Patent No. 11,300,739 B2.
Regarding claim 17; see claim 16 of U.S. Patent No. 11,300,739 B2.
Regarding claim 18; see claim 17 of U.S. Patent No. 11,300,739 B2.
Regarding claim 19; see claim 18 of U.S. Patent No. 11,300,739 B2.
Regarding claim 20; see claim 19 of U.S. Patent No. 11,300,739 B2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Roy et al. (US 8,457,454 B1) in view of Sasaki et al. (US 2006/0078248 A1).
Regarding claim 1; Roy et al. discloses an optical transmission module (multi-chip module 100; see Figures 1A and 1B) comprising: 
a first substrate (PCB 110) having a surface (top surface 112, including regions 118 and 114); 
a driving circuit (electrical component die 134; see column 2, lines 23-30 and column 5, lines 38-45; the electrical component die comprises driver circuitry including TIAs and capacitors for driving a photodiode or amplifiers and capacitors for driving a laser, VCSEL) disposed over the surface of the first substrate (110); 
one or more wirings (electrical transmission line 124 with electrical interfaces 116 and 120) disposed in contact with the first substrate (110); 
an optical element (optical component 154) having a first surface and a second surface and including a light emitting element (VCSEL; see column 4, lines 19-22), the second surface of the optical element (154) disposed over the one or more wirings (124) along a plane that is transverse to the second surface of the optical element (154), and the optical element (154) is electrically connected to the driving circuit (134) via the one or more wirings (116/124/120); 
a second substrate (144) having a first surface and a second surface; 
a lens (150) disposed on the first surface of the second substrate (144); and 
wherein the first surface of the second substrate (144) is separated from the second surface of the optical element (154) by a predetermined distance (see Figure 1B).  
Roy et al. does not disclose a connection member that connects together the first surface of the second substrate (144) and the surface (top surface 112) of the first substrate (110).
Sasaki et al. teaches that connection members (guide bars 1(c); see Figure 5) may be provided on circuit board substrates (1) to connected together a first surface of a second substrate (2) with a surface (top surface) of the circuit board substrate (1; see Figure 5) for the purpose of providing a method of aligning the substrates and optical elements thereon (see the abstract and paragraphs 29 and 31).
Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to further provide a connection member that connects together the first surface of the second substrate and the surface of the first substrate in the invention of Roy at al. for the purpose of providing a way to passively align the substrates and the optical components thereon. 
	Regarding claim 2; Roy et al. further discloses a second lens (132) disposed on the second surface of the optical element (154), wherein, in a cross-sectional view, the second lens (132) faces the lens (150), and the second lens (132) and the lens (150) are separated by a second predetermined distance (see Figure 1B).  
Regarding claim 3; the optical element further includes a photo detector (see column 5, lines 38-45, and claim 2 of Roy et al.).  
Regarding claim 4; Roy et al. does not explicitly teach that the lens (150) is integrally molded with the second substrate (144).  The examiner takes Official notices that it’s well known in the art to integrally mold lenses with substrate in optical transmission modules for the purpose of precisely forming the lens having a reduced number of refractive index boundaries with minimal steps to improve optical coupling efficiency and to minimize production costs.  Thus, before the effective filing date of the present invention one of ordinary skill in the art would have found it obvious to integrally mold the second substrate and the lens for the purposes of minimizing refractive index boundaries to improve coupling efficiency and minimizing production steps to reduce production costs, since integrally molded lenses and substrates were known alternatives to substrates having separate lenses attached thereto in the prior art and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 5; Roy et al. discloses side walls (walls of recess 122 in region 114, and walls 106 of package 102) that surround the optical element (154).  
Regarding claim 10; the predetermined distance between the first surface of the second substrate (144) and the second surface of the optical element (154) is in a special region (114).  
Regarding claims 11 and 12; Roy et al. teaches that solder may be used to contact wires on the PCB (see column 5, line 63, through column 6, line 6), wherein solder is known to be comprised of metallic paste, is known to be a heat conductive material, and is known to have a first rigidity lower than a second rigidity of connection members, such as pins, that do not reflow.  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to incorporate a metallic paste solder into the invention of Roy et al. for establishing connections to the PCB, wherein the metallic paste solder is a heat conductive material and has a first rigidity lower than a second rigidity of the connection members, pins, since solder is suggested by the teachings of Roy et al., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416, and since metallic paste solders are known alternative solders and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 13; Roy et al. discloses the use of solder balls (see column 5, line 63, through column 6, line 6), but does not disclose a barrier metal layer.  The examiner takes Official notice that metallic barrier layers are commonly employed at the location of solder and/or metallic pastes to prevent the solder and/or metallic paste from dissipating into the elements attached thereto.  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to provide a barrier metal layer in the invention of Roy et al. to prevent the solder and/or metallic paste from dissipating into the elements attached thereto.
Regarding claim 14; before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to form the metal barrier layer (see the discussion with respect to claim 13 above) from nickel (Ni), since Ni is known to be used in the art for the purpose, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Roy et al. (US 8,457,454 B1) in view of Sasaki et al. (US 2006/0078248 A1), and in further view of Furuyama et al. (EP 0 704 731 A1).
Regarding claim 20; Furuyama et al. teaches that a reinforcing plate (8) may be provided for preventing a substrate (1) from thermally deforming (see lines 25-26 on page 6; see Figure 2).  Therefore, before the effective filing date of the present invention one of ordinary skill in the art would have found it obvious to provide a passive element (reinforcing plate) configured to suppress thermal deformation of the first substrate in the invention of Roy et al.

Claims 1, 3-5, 11-16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Andry et al. (US 2011/0044369 A1) in view of Roy et al. (US 8,457,454 B1).
Regarding claim 1; Andry et al. discloses an optical transmission module (see Figures 1-4) comprising: 
a first substrate (carrier substrate 60; see paragraph 31) having a surface (top surface of carrier substrate 60; see annotated Figure 4 below); 
a driving circuit (26; see paragraphs 24 and 42) disposed over the surface (top surface) of the first substrate (60); 
one or more wirings (wirings; see annotated Figure 4 below) disposed in contact with the first substrate (60); 
an optical element (VCSEL/PDs 22; see paragraphs 24 and 30) having a first surface and a second surface and including a light emitting element (VCSEL), the second surface of the optical element (22) disposed over the first substrate (60) along a plane that is transverse to the second surface of the optical element (22), and the optical element is electrically connected to the driving circuit (26) via the one or more wirings (wirings; see annotated Figure 4 below; the optical element 22 is connected via wirings 18 and wirings in carrier substrate 60; see Figures 1 and 4); 
a second substrate (lens array substrate 44) having a first surface and a second surface; 
a lens (micro-lenses are formed on the lens array 44; see Figures 1-4; see paragraph 25) disposed on the first surface of the second substrate; and 
a connection member (14 and solder balls, illustrated in Figure 4 between carrier substrate 60 and lens array substrate 44) that connects together the first surface of the second substrate (44) and the surface of the first substrate (60), wherein the first surface of the second substrate (44) is separated from the second surface of the optical element (22) by a predetermined distance (see Figures 1-4).  

    PNG
    media_image1.png
    463
    734
    media_image1.png
    Greyscale

Andry et al. does not disclose that the second surface of the optical element (22) is disposed over the one or more wirings (wirings; see annotated Figure 4 above) along a plane that is transverse to the second surface of the optical element (22).  
Roy et al. discloses a driver circuit (electrical component die 134; see column 2, lines 23-30 and column 5, lines 38-45; the electrical component die comprises driver circuitry including TIAs and capacitors for driving a photodiode or amplifiers and capacitors for driving a laser, VCSEL) connected to an optical element (154), wherein the driver circuit (134) is positioned on a top surface of a substrate (120) and the optical element (154) is positioned on a recessed portion of the top surface of the substrate (120), and wherein wirings (124) connecting the driving circuit (134) and the optical element (154) are formed in the substrate and below the optical element (154) and the driver circuit (134) for the purpose minimizing the length of the wiring to overcome problems with scaling in optical transmission modules (see column 2, lines 31-62) by eliminating wirebonds and minimizing the length of wirings between driving circuits and optical components on a single substrate.  
Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to replace the wiring structure connecting the driving circuit (26) and the optical element (22) in the invention of Andry et al. with a wiring structure located within the first substrate (60) and having minimal length, such that the second surface of the optical element (22) is disposed over the one or more wirings along a plane that is transverse to the second surface of the optical element (22) for the purpose of minimizing the wiring length and eliminating additional wiring to increase scalability of the optical transmission module.
Regarding claim 3; the optical element (22) further includes a photo detector (photodiode; see paragraph 24).  
Regarding claim 4; the second substrate (44) and the lens (micro-lens) are integrally (see Figures 1-4) molded.  
Regarding claim 5; side walls (side walls of the recessed portion of substrate 60) surround the optical element (22).
Regarding claims 11, 12, 15 and 16; Andry et al. teaches solder is be used to make electrical contacts (see paragraph 26), wherein solder is known to be comprised of metallic paste, is known to be a heat conductive material, is known to have a first rigidity lower than a second rigidity of connection members, such as pins, that do not reflow, is known to form a metal layer when reflowed for connection.  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to incorporate a metallic paste solder into the invention of Andry et al. for establishing electrical connections that form metal layers having a first area equal to or smaller than a second area of the optical element, wherein the metallic paste solder is a heat conductive material and has a first rigidity lower than a second rigidity of the connection members, pins, since solder is suggested by the teachings of Roy et al., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416, and since metallic paste solders are known alternative solders and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 13; Andry et al. the use of solder balls (34), but does not disclose a barrier metal layer.  The examiner takes Official notice that metallic barrier layers are commonly employed at the location of solder and/or metallic pastes to prevent the solder and/or metallic paste from dissipating into the elements attached thereto.  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to provide a barrier metal layer in the invention of Roy et al. to prevent the solder and/or metallic paste from dissipating into the elements attached thereto.
Regarding claim 14; before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to form the metal barrier layer (see the discussion with respect to claim 13 above) from nickel (Ni), since Ni is known to be used in the art for the purpose, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.
Regarding claim 18; the connection member is a solder bump (solder balls; see Figure 4) connecting the first surface of the second substrate (60) to the surface of the first substrate (44), and wherein the solder bump has a diameter equal to or lower than a thickness of the optical element (see Figure 4).  
Regarding claim 19; soldering material forming solder bumps may be considered to  a core material (i.e. a material forming a core of the solder bump). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Andry et al. (US 2011/0044369 A1) in view of Roy et al. (US 8,457,454 B1), and in further view of Furuyama et al. (EP 0 704 731 A1).
Regarding claim 20; Furuyama et al. teaches that a reinforcing plate (8) may be provided for preventing a substrate (1) from thermally deforming (see lines 25-26 on page 6; see Figure 2).  Therefore, before the effective filing date of the present invention one of ordinary skill in the art would have found it obvious to provide a passive element (reinforcing plate) configured to suppress thermal deformation of the first substrate in the invention of Andry et al.

Allowable Subject Matter
Claims 6-9 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if the double patenting rejection set forth above was overcome and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most relevant prior art known, does not disclose or render obvious:
The optical transmission module defined by claim 6, comprising:
a third substrate; and 
a second connection member that connects together a first surface of the third substrate and the surface of the first substrate, 
wherein, in a cross-sectional view, a first width of the second connection member near the first surface of the first substrate is smaller than a second width of the second connection member near the surface of the first substrate;
in combination with all of the limitations of base claim 1;
The optical transmission module defined by claim 17, further comprising: 
a first solder material that bonds the optical element to the second substrate; and 
a heat conductive material, 
wherein the connection member is a second solder material, and 
wherein the heat conductive material is a metal having a first melting point equal to or lower than a second melting point of the first solder material and the second solder material;
in combination with all of the limitations of base claim 1;
 Claims 7-9 depend from claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874